Justice EAKIN,
dissenting.
I disagree with the majority that the filing of a praecipe for a writ of summons, without service thereof upon the parties, is insufficient to comprise the making of a claim for purposes of § 715 of the MCARE Act.
A medical professional liability claim shall be defended by the Insurance Department and paid by the MCARE fund if: (1) the claim is made more than four years after the breach of contract or tort occurred; (2) the claim is filed within the applicable statute of limitations; and (3) the department received a written request for indemnity and defense within 180 days of the date on which notice of the claim is first given to the participating health care provider or its insurer. 40 P.S. § 1303.715(a). Therefore, the legislature obviously recognized a difference between three events: a claim being made, the claim being filed, and giving notice of the claim. I find this distinction significant, as only the third of the requirements speaks to notice, indicating fairly clearly that notice is not part of the first two. There is a notice requirement triggering the date for a request for indemnity, but no such requirement when considering the time a claim was “made” or “filed.” The statute recognizes the distinction between making or filing a claim and providing notice thereof through service on the other party. Because it does so, and because filing and providing notice of that filing are legally disparate notions, I cannot agree that the statute intended a notice requirement here.
The present action is not between a health care provider and an injured patient — it is between the provider’s insurer and the Insurance Department. We are concerned only with who shall defend and indemnify — questions of service or notice are concomitantly different than they might otherwise be, were we concerned with the merits of the underlying claim itself.
The filing of a praecipe for a writ of summons is sufficient to commence a civil action. Pa.R.C.P. 1007(1). If it is enough to start a lawsuit, I see no reason to hold it cannot constitute a claim made and filed for purposes of determining coverage un*693der MCARE. Accordingly, I respectfully dissent.
Chief Justice CASTILLE joins this dissenting opinion.